DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant's request, in the remarks dated 08 April 2021, for reconsideration of the finality of the rejection of the last Office action (09 February 2021) is persuasive and, therefore, the finality of that action is withdrawn. However, a new Final Office action is presented below. 

The response (16 November 2020) to the Non-Final Office action (15 July 2020) has amended claim 10, cancelled claim 16, and added claim 29. Claim 19 remains withdrawn, while claim 20 remains cancelled. Thus, claims 10-15, 17-19, and 21-29 are pending, with claims 10-15, 17-18, and 21-29 being considered in the present Final Office action.

The rejections of claims 10-13, 15, 17, and 21-28 over Kim, and Gu, and claim 16 over Kim, Gu and Puttaiah are withdrawn in view of the amendment entered 16 November 2020. However, new ground of rejection is necessitated by amendment.

The rejections of claims 10-15, 21 and 24-28 over Lee and Ueda, and claim 18 over Lee, Ueda, and Crifasi, are withdrawn in view of the amendments entered 16 November 2020. However, a new ground of rejection is necessitated by amendment. 

New Claim 29 includes the original features of claim 10 (rejected over Lee and Ueda) and claim 18 (rejected over Lee, Ueda and Crifasi). Applicant’s arguments/remarks, from 16 November 2020, with respect to Lee, Ueda and Crifasi are not persuasive for the reasons set forth under the Response to Arguments section below. The present Final Office action continues to use the same art and reasoning to reject claim 29 as presented for claims 10 and 18 in the Non-Final Office action (15 July 2020); hence, there is no new ground of rejection. Please see the Response to Arguments section for more details.

Response to Arguments
Previously (Non-Final from 15 July 2020), claim 10 was rejected over Kim and Gu. At present, claim 10 has been amended and is shown below. 

    PNG
    media_image1.png
    250
    567
    media_image1.png
    Greyscale



The examiner addresses applicant’s arguments with respect to the prior art (i.e., Kim, Gu and Puttaiah) from the remarks dated 16 November 2020 below. 

Applicant concludes it would not be obvious to use the package material (hence the thicknesses of the layers thereof) disclosed by Gu; specifically, it would not be obvious to use thicknesses (of the layers) at the lower end of the ranges disclosed by Gu. Applicant’s conclusions are based on examples, as well as Gu’s teachings of undesirable properties for thicknesses outside the lower end of each range of each layer. Applicant’s arguments regarding Gu are not persuasive. 
First it should be noted that the thickness range for the package material (and layers thereof) presented in the rejection includes only values within the desirable ranges provided by Gu. For example, Gu teaches the aluminum layer has a thickness preferably set to 10 μm to 100 μm. Gu teaches if the thickness is less than 10 μm the resulting layer may be easily torn, see e.g., para. [0022]. Thus, the thickness of the aluminum layer may be 10 μm. The values outside the lower end of the range, which experience the undesirable properties, were not used. There is no evidence in Gu to suggest an aluminum layer having a thickness of 10 μm may be easily torn, as suggested by Gu with aluminum layers having a thickness of less than 10 μm. Thus, 
Regarding the examples mentioned by applicant, disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971). "A known or obvious composition does not become patentable simply because it has been described as somewhat inferior to some other product for the same use." In re Gurley, 27 F.3d 551, 554, 31 USPQ2d 1130, 1132 (Fed. Cir. 1994). 
The thickness of each layer of the package material is selected within the desired range. The thickness of the resulting package material overlaps with the claimed range, or is close, hence obvious in view of MPEP 2144.05, I. Further, it would be obvious to one having ordinary skill in the art to select the values within each range for each layer because the normal desire of scientists or artisans is to improve upon what is already generally known, which provides motivation to determine where in a disclosed set of ranges is the optimum combination of ranges, Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382, MPEP 2144.05, II., A. Finally, when there is a design need or market pressure to solve a problem (i.e., cracking, moldability, insulation properties, electrolyte resistance, para. [0006]) and there are a finite number of identified, predictable solutions (i.e., disclosed thickness ranges), a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. Thus, there is motivation for a person of ordinary skill in the art to experiment to reach another workable product or process, see MPEP 2144.05, II, B.

Applicant argues evidence of record is insufficient to support fact finding as to a relationship in size of the reinforcement member and structure of Gu. This argument is also not persuasive. Kim and Gu are both directed to well-known pouch film batteries, wherein the pouch film (i.e., package material) is a multilayer laminate. Kim does not disclose the thickness of the pouch film, or thicknesses of the layers thereof. However, Gu specifically teaches the desirable thicknesses of the layers that make up the laminated pouch films. It would be obvious to one having ordinary skill in the art to use the thicknesses provided by Gu because the thicknesses of the layers that make up the pouch film are known in the art. The selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art. See In re Leshin, 125 USPQ 416 (CCPA 1960), Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945), and MPEP § 2144.07.

Applicant’s arguments with respect to Puttaiah have been considered but are moot because the new ground of rejection of the amended claims does not rely on this reference for any teaching or matter specifically challenged in the argument.

Claim 29 is the combination of original independent claim 10 and dependent claim 18, shown below. 


    PNG
    media_image2.png
    137
    537
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    56
    571
    media_image3.png
    Greyscale



    PNG
    media_image4.png
    169
    575
    media_image4.png
    Greyscale


Original claim 10 was rejected in the Non-Final Office action (15 July 2020) over Lee and Ueda, while claim 18 (dependent on claim 10) was rejected in view of Lee, Ueda and Crifasi. A snip of applicant’s arguments with respect to claims 10 and 18 (and by extension new claim 29) in view of Lee and Ueda are included below.

    PNG
    media_image5.png
    452
    509
    media_image5.png
    Greyscale

Applicant proceeds to argue that the claimed rigid support material can have a thickness of about 24 µm to 68 µm, while Lee teaches a larger thickness of about 0.1 mm – 0.2 mm, see page 16/20 in the 16 November 2020 remarks. Applicant concludes it would not be obvious to modify (decrease) the thickness of the case of Lee below the lower limit of the rigid support of Lee because such values would not secure rigidity, thereby not meet its intended purpose. Further, applicant argues it would not be obvious to pair the rigid case of Lee with the flexibility (of the package material) of Ueda. 
Applicant’s argument(s) with respect to Lee and Ueda (pages 14-19 of 20 in the remarks from 16 November 2020) are not persuasive because they are based on the amended features of claim 10 (highlighted by the box above). In other words, the features upon which applicant relies (i.e., thickness of the single layer of the rigid In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
	Further, patents are relevant as prior art for all they contain. "The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain." In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)). A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). See also Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005). 
In this case, in addition to describing their own invention, Lee describes the Prior Art (i.e. non-referred embodiments) which teaches a lithium ion bare cell (positive electrode, separator, negative electrode) in a pouch, and a plastic case enclosing said pouch, see e.g., para. [0004]-[0005]. Thus, Lee discloses a battery package comprising a package material (pouch) and a battery comprising at least one lithium ion cell (electrodes and separator in pouch) and at least one rigid support material (case). Lee is silent on the thickness of the package material (pouch) of the prior art. Ueda teaches a thickness of a package material within the claimed range (i.e., 50 microns is between the claimed range of 30 microns to 60 microns) to reduce the size and weight of the 
Applicant’s arguments with respect to Crifasi are based on the conclusion that the introduction of glass fibers to Ueda’s flexible housing would reduce its flexibility. However, Crifasi was not used to modify Ueda. Rather, Crifasi was used to modify the rigid support of Lee (i.e., to include fiberglass), and Ueda was used to teach the thickness of the package material of Lee. Thus, applicant’s arguments are not persuasive. 
Applicant comments that the case 120 of Lee is an exterior case, but it is unclear how this precludes the modification of the case of Lee with the fiberglass of Crifasi since the fiberglass insulation 32 on plate 12 is also an exterior case to battery B.  
Applicant argues the teachings of Crifasi are in direct contrast to Puttaiah. Puttaiah is not relied upon for any feature in the rejection of claims 10 or 18 (hence 29) in combination with Lee, Ueda or Crifasi. Thus, applicant’s arguments with respect to Crifasi and Puttaiah are not persuasive.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 10-15, 17-18, and 21-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2004/0038125), in view of Chang et al. (WO 2016/127122), Kuroda et al. (US 2010/0099023), and Gu et al. (US 2016/0087250), hereinafter Kim, Chang, Kuroda, and Gu. All references are of record, see Office action dated 09 February 2021.
Regarding Claims 10, 11 and 24, Kim teaches a battery package (see e.g., Fig. 5) comprising: a battery (e.g., 41, 42, and 43; 51, 52, and 53) that comprises at least one lithium-ion cell (para. [0040]) and at least one layer of rigid support material (e.g., reinforcement member 60, 61, 63, 64, 65, etc., see e.g., paras. [0042], [0044]-[0060], and Figs.); and a laminated package material (e.g., pouch casing 20, 30 comprising a composite of metallic material (e.g., layer of aluminum by way of an aluminum foil) and resin material, see e.g., paras. [0009], [0043], and Fig. 2). 
Further relevant to claim 10, Kim teaches the at least one layer of rigid support material (i.e., reinforcement member 60, 61, etc.) may be a fiber reinforced resin (para. [0046]-[0047]. Kim does not disclose the fiber is of the glass type. However, Chang teaches structural facesheets sandwiching an electrode stack, see e.g., para. [0046], Fig. 1. The structural facesheets are made from fiber-reinforced-polymers; specifically, polymers are reinforced with fibers including glass fibers, thereby providing structural function by providing rigidity, see e.g., paras. [0055]-[0056]. It would be obvious to one having ordinary skill in the art to utilize glass fibers as the fibers in the resin containing reinforcement members of Kim to providing structural function by providing rigidity to the reinforcement members.  
Regarding Claims 10, 12, 13, 27 and 28, Kim does not teach (i) a thickness of the package material of about 30 microns to about 60 microns (claim 10), (ii) a thickness of a single layer of the rigid support material that comprises glass fibers is less than or equal to approximately 53 % of a combined thickness of the single layer of rigid support material that comprises the glass fibers and the package material (claim 10), (iii) a thickness of the layer of aluminum is less than about 30 μm (claim 12), (iv) a thickness of the layer of aluminum is between about 5 μm to about 25 μm (claim 13), (v) a thickness of a layer of aluminum is less than or equal to a thickness of a layer of polypropylene (claim 27), or (vi) a thickness of a layer of aluminum is less than or equal to twice a thickness of a layer of polyethylene terephthalate (claim 28). 
With respect to (i) and (iii)-(vi), Gu teaches a package material (i.e., aluminum pouch film, see e.g., Fig. 1) includes several layers (1, 2, 3, 4, and 5); the package material suppresses cracking of the adhesive layer, thus preventing delamination, when 
With respect to (ii), Chang teaches the thickness of the facesheets is about 0 to about 20 mm, see e.g., para. [0060]. Values selected within this range (about 0 to 20 mm) and the thickness of the package material as described above (44 µm – 230 µm) overlaps with the claimed thickness of a single layer of the rigid support material that comprises glass fibers (about 0 to 20 mm) of less than or equal to 53 % of the combined thickness of the single layer of the rigid support material that comprises glass fibers and the package material (about 0 to 20 mm + 44 µm – 230 µm), or is close. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). Similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985). The proportions are so close that prima facie one skilled in the art would have expected them to have the same properties. See MPEP 2144.05, I. 

Regarding Claim 14, the modification of Kim with Chang, Gu and Kuroda teaches the thickness of the at least one layer of rigid support (10 μm to 1000 µm disclosed by Kuroda) and the thickness of the package material (44 µm – 230 µm disclosed by Gu). Values selected within these ranges teaches the thickness of the at least one layer of rigid support is greater than the thickness of the package material, as claimed.  As with the previous illustrative example described under the rejection of claim 10, the thickness of the at least one layer of rigid support (e.g., 55 µm) is greater than the thickness of the package material (e.g., 50 µm). The values presented in the prior art overlap with the values claimed, or are close, hence obvious for the same reasons stated under the rejection of claim 10 in view of MPEP 2144.05, I.   
Regarding Claim 15, Kim teaches the at least one layer of rigid support (e.g., reinforcement member 60, 61, 63, 64, 65, etc., see e.g., paras. [0042], [0044]-[0060], and figures) is adjacent to a layer of separator material 62 of the battery, see e.g., Fig. 6. In another interpretation, the at least one layer of rigid support (e.g., reinforcement member 73) is adjacent to a layer of separating material 43 of the battery, see e.g., Fig. 12, where lateral plane 73b of reinforcement member 73 is adjacent separator material 43.
Regarding Claims 17, Kim teaches the at least one layer of rigid support material (e.g., reinforcement member 60, 61, 63, 64, 65, etc.) comprises rigid polypropylene, (e.g., reinforcement member 60 is made of layer 60a, a metal foil, and 60b, cast polypropylene, see e.g., paras. [0043]-[0045]), where the rigidity of 
Regarding Claim 18, the instant disclosure defines fiberglass as follows:

    PNG
    media_image6.png
    207
    656
    media_image6.png
    Greyscale

The modification of Kim with Chang introduces glass fibers into the polymer (polypropylene), hence teaches a fiberglass, to improve rigidity, see e.g., paras. [0055]-[0056]. Thus, the incorporation of glass fibers (suggested by Chang) in the polypropylene of Kim results in the claimed rigid fiberglass. 
Regarding Claims 21-23, Kim teaches the battery (e.g., 51, 52, and 53) and the at least one layer of rigid support material (e.g., 60) are within a sealed pouch formed at least in part by the package material 30; the battery (e.g., 51, 52, and 53) comprises a jelly roll configuration and is, see e.g., Fig. 5.
Regarding Claims 25-26, the package material comprises a layer of polyethylene terephthalate (e.g., a resin layer formed or nylon or PET), and a layer of polypropylene (e.g., cast polypropylene (CPP)), see e.g., para. [0043].

Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2006/0214632), in view of Ueda et al. (US 2013/0252065) and Crifasi et al. (US 4,054,730), hereinafter Lee, Ueda, and Crifasi. All references are of record, see Office action dated 15 July 2020.
Regarding Claim 29, Lee teaches a lithium ion bare cell (positive electrode, separator, negative electrode) in a pouch, and a plastic case enclosing said pouch, see e.g., para. [0004]-[0005]. Thus, Lee discloses a battery package comprising: a package material (i.e., pouch), and battery comprising at least one lithium ion cell (electrodes and separator in said pouch) and at least one rigid support material (case). Lee is silent on the thickness of the package material (pouch) of the prior art. Ueda teaches a thickness of a package material for the purpose of reducing the size and weight of the battery, see e.g., para. [0002]. Ueda teaches the total thickness of a laminated battery package 14 including a first resin film 14a made of polyolefins (i.e., polyethylene, polypropylene), polyesters (i.e., polyethylene terephthalate), and polyamides, a gas barrier layer 14b made of metals such as aluminum, and a second resin film 14c made of polyolefins (i.e., polyethylene, polypropylene), polyesters (i.e., polyethylene terephthalate), and polyamides, is preferably 20 micrometers to 200 micrometers, sere e.g., paras. [0002], [0058]-[0061], [0064]-[0066]. In one example, e.g., Example 3, the battery package has a total thickness of about 50 micrometers, which is within the claimed range, see e.g., paras. [0080], [0092]. It would be obvious to one having ordinary skill in the art to make the total thickness of the laminated package material of Lee between 20 micrometers to 200 micrometers, to decrease the thickness of the battery, thereby resulting in a smaller sized, lighter weight battery.

The thickness value disclosed by Ueda are either overlap with the claimed range of are close. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). Similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985). The proportions are so close that prima facie one skilled in the art would have expected them to have the same properties. MPEP 2144.05, I.
Lee des not teach the rigid support material (i.e., case 120) comprises fiberglass. However, Crifasi teaches battery cover 10 includes plates 12 around battery B, see e.g., Fig. 1. Plates 12 comprise fiberglass (i.e., layer 32 sandwiched between aluminum plies 28, 30) for the purpose of protecting battery B from cold weather, see e.g., col. 2 lines 1-21. It would be obvious to one having ordinary skill in the art to included fiberglass in the rigid support material of Lee to protect the battery from cold weather.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNA KOROVINA whose telephone number is (571)272-9835.  The examiner can normally be reached on M-Th 7am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANNA KOROVINA/Examiner, Art Unit 1729

/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729